940 So.2d 542 (2006)
PITA BAKERIES OF AMERICA, INC., Appellant,
v.
OLD DOMINION INSURANCE COMPANY, Appellee.
No. 1D06-2933.
District Court of Appeal of Florida, First District.
October 26, 2006.
Thomas F. Rosenblum, Jacksonville, for Appellant.
Susan S. Oosting, Jacksonville, for Appellee.
PER CURIAM.
The appellee has filed a motion to dismiss this appeal as untimely. Upon consideration of the appellant's response to the Court's order directing it to show cause why the motion should not be granted, the Court has determined that the notice of appeal was not timely filed. The thirtieth day following rendition of the order on appeal was Friday, June 2, 2006. The notice of appeal was filed on the following Monday, June 5, 2006. Therefore, the notice failed to timely invoke the Court's appellate jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appellee's *543 motion is granted and the appeal is hereby dismissed for lack of jurisdiction.
ALLEN, BENTON, and HAWKES, JJ., concur.